Citation Nr: 1524052	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-32 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for astrocytomas brain tumor.  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to July 1970.  He served in Vietnam from May 1969 to July 1970, in part as a door gunner.  He passed away in May 2012.  The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in San Diego, California.

The record reflects the Veteran initiated the appeal in this case by filing timely notice of disagreement in July 2011.  After his death, his surviving spouse was substituted as the Appellant in this case pursuant to the relevant statutory provisions of 38 U.S.C.A. § 5121A (substitution in case of death of a claimant who dies on or after October 10, 2008).  A Statement of the Case was promulgated in September 2013, and the Appellant perfected an appeal of the issues captioned above by filing a timely VA Form 9 in November 2013.


FINDINGS OF FACT

1.  Anaplastic astrocytoma did not have its clinical onset in service, was not exhibited within the first post service year, and is not otherwise related to active service.  

2.  Bilateral hearing loss has been manifested by Level I hearing acuity in the left ear and Level I hearing acuity in the right ear.

3.  PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to difficulty in understanding complex commands, impairment of short- and long-term memory, impaired abstract thinking, disturbances of motivation and mood, and difficulty in maintaining effective relationships.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for anaplastic astrocytoma are not met. 
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).

3.  The criteria for a rating of 50 percent, but no higher, for PTSD are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126, 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486 .

For increased-compensation claims, generic notice is required.  The type of evidence needed to substantiate a claim is, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, an April 2011 letter advised the Veteran of the evidentiary requirements for increased rating and service connection claims, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Here, all pertinent, the Veteran's service treatment records and all post-service medical records have been obtained and considered, to include both VA and private treatment records.

Additionally, a VA medical opinion was obtained in July 2014 regarding the claim for service connection for anaplastic astrocytoma.  The Board finds this opinion adequate, insofar it contains a detailed rationale and is based upon a review of the pertinent evidence in the Veteran's claims folder.  The Veteran also presented for VA examinations in May 2011 for his increased rating claims.  The Board finds these examinations are adequate, inasmuch as they contain detailed findings that are responsive to the rating criteria.  Accordingly, the duty to assist is also met.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include brain tumors, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112 , 1113, 1137; 38 C.F.R. §§ 3.303 , 3.304, 3.307, 3.309(a).  For brain tumors, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3) .

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013).  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.

Here, the Veteran was diagnosed with an anaplastic astrocytoma in 2010.  Moreover, as he served in Vietnam, his exposure to herbicides during service is conceded.  

In the case of veterans who have been exposed to an herbicide agent during active service, 38 C.F.R. § 3.309(e) provides presumptive service connection for certain listed diseases, which do not include brain tumors.  As such, presumptive service connection due to herbicide exposure is not warranted.

Moreover, anaplastic astrocytoma cannot be service connected on a presumptive basis as a chronic disease.  38 C.F.R. §§ 3.307, 3.309(a).  There is no evidence that the Veteran's brain tumor manifested to a compensable degree within one year of his separation from service.  See 38 C.F.R. §§ 3.307(a)(3) , 3.309(a).  Instead, the medical evidence of record does not reflect any such diagnosis until December 2010, which indicates that the anaplastic astrocytoma manifested 40 years after the Veteran's separation from service, and therefore well outside the applicable presumptive period.  As there is no competent and credible evidence indicating that the Veteran's brain tumor manifested to a compensable degree within one year of his discharge from service, service connection based on the presumption in favor or certain chronic diseases is not warranted.

Moreover, service connection is not warranted based on continuity of symptomatology, as there is no evidence that the Veteran's brain tumor manifested in service to a sufficient degree to identify the disease.  38 C.F.R. §§ 3.307, 3.309(a); Walker, 708 F.3d 1331.  Crucially, his service treatment records are silent for complaints of relevant to a brain tumor while in service, to include any complaints of weakness and paresthesias as noted coincident to his diagnosis of anaplastic astrocytoma in December 2011, decades after service separation.  Therefore, service connection based on continuity of symptomatology is not warranted.  38 C.F.R. §§ 3.307, 3.309(a); Walker, 708 F.3d 1331.

The appellant's representative asserts that the latency period between herbicide exposure and development of a brain tumor can extend well beyond a year.  The Board agrees, and emphasizes that even though presumptive service connection is not available for anaplastic astrocytoma under 38 C.F.R. § 3.309(a) or (e), the Veteran is not precluded from proving service connection on a direct basis due to his conceded herbicide exposure.  See Combee v. Brown, 5 Vet. App. 248 (1993).

As noted above, the first two elements of service connection are established.  The crux of the case, therefore, rests on the final element, medical nexus.

In favor the claim is a March 2011 medical opinion from VA physician S.S., M.D., a specialist in hematology and oncology who treated the Veteran.  Dr. S.S.'s opinion that the Veteran's anaplastic astrocytoma is more likely than not related to herbicide exposure was based solely on a noted "landmark decision" in which "VA has linked brain cancer, specifically Glioblastoma Multiforme (GM)" to herbicides, and notes that "GM is a higher grade type of astrocytoma that falls under the category of astrocytic tumors which also includes anaplastic astrocytoma."

This opinion is fundamentally flawed.  First, the "landmark decision" cited by Dr. S.S. is a Board decision regarding another Veteran's appeal.  However, by law, Board decisions are nonprecedential and are not binding on subsequent Board decisions.  Prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.  See 38 C.F.R. § 20.1303.  The case in question determined that the expert medical evidence for and against a relationship between GM and herbicide exposure was in equipoise and therefore awarded service connection for the cause of the Veteran's death based on the benefit of the doubt doctrine.  That decision, in no way, constitutes a position by VA that all brain tumors are related to herbicide exposure, and the February 2011 internet article to that effect submitted by the appellant and clearly relied upon by Dr. S.S. is completely inaccurate.  Therefore, as Dr. S.S.'s opinion is based upon an inaccurate factual premise, it is of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).

To the contrary, in concluding that the Veteran's anaplastic astrocytoma was less likely than not related to his herbicide exposure, the August 2013 VA examiner discussed all available medical literature on the subject.  Specifically, the examiner noted that while medical literature shows support for a relationship between therapeutic radiation or nitroso compounds and astrocytoma, there is insufficient evidence linking other chemicals, including herbicides, to that disability.  The examiner also indicated that VA does not list astrocytoma or other brain cancers as being associated with herbicide exposure as supporting the negative nexus.  This opinion has a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data, and is therefore probative.
Finally, the appellant is not competent to opine as to the presence of a causal relationship between the in-service injury and the Veteran's brain tumor, as to do so requires medical expertise. 

In sum, although a current disability and in-service herbicide exposure is established, the preponderance of the evidence weighs against a finding that the Veteran's brain tumor is causally related to his service or manifested within an applicable presumptive period.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. at 505, 509-10 (2007).

Hearing Loss

In evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).  Table VII, (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. 
§ 4.85(e).

The Veteran presented for a VA audiology examination in May 2011.  The examiner addressed the functional effect of the Veteran's hearing loss by noting that the condition caused difficulty listening to the television, hearing things in groups or background noise situations, hearing and understanding female voices, and with the telephone.  See Martinak v. Nicholson, 21 Vet. App. 447, 454-55 (2007).

The following puretone thresholds and speech recognition scores were documented:





HERTZ





500
1000
2000
3000
4000
Average
CNC
Right:
15
15
25
25
85
37.5
96
Left
30
20
25
70
90
51.25
94

These audiology findings show Level I hearing acuity in the left ear and Level I hearing acuity in the right ear under Table VI.  Under Table VII, this warrants a noncompensable disability rating.  38 C.F.R. § 4.85.

The Board has considered whether a compensable evaluation for hearing loss is available based on exceptional patterns of hearing impairment under 38 C.F.R. § 4.86.  However, the Veteran did not demonstrate puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 hertz or a puretone threshold of 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz at the 2007, 2009 or 2014 examinations.  As such, consideration of 38 C.F.R. § 4.86 is not warranted.

In sum, the Veteran is not entitled to a compensable rating for his hearing loss.  The Board in no way discounts the difficulties that the Veteran experienced as a result of his bilateral hearing loss.  However, it must be emphasized, as previously noted, that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent VA audiology studies of record.  See Lendenmann, 3 Vet. App. at 345.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Under these circumstances, the Board finds that the record presents no basis for assignment of a disability rating higher than the initial noncompensable rating assigned for the Veteran's bilateral hearing loss throughout the entirety of the rating period.

The Board has also considered whether an extraschedular rating is warranted.  An extraschedular rating may be assigned under 38 C.F.R. § 3.321(b)(1) if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

In this case, the Veteran's reported difficulty hearing and understanding conversations and the television due to his bilateral hearing loss are fully contemplated by the schedular rating criteria.  Therefore, the rating criteria reasonably describe the Veteran's disability level and symptomatology for the disabilities on appeal, and the rating schedule is adequate to evaluate his disability picture.  As such, it is unnecessary to refer the claim for consideration of an extraschedular rating.  Id.

PTSD

The RO has evaluated the Veteran's PTSD as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  

Under DC 9411, a 30 percent is warranted where the disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV").

Although some of the Veteran's recorded symptoms are not specifically provided for in the ratings schedule (e.g., such symptoms as nightmares), the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. Apr. 8, 2013).

When a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  See 38 U.S.C.A. § 5110.  Here, however, there are no pertinent records in the year prior to the filing of his claim in March 2011.  

The Veteran presented for a VA examination in May 2011.  He reported that he only sleeps for a few hours per night and has nightmares, and that he prefers isolation and angers easily.  He noted goo relationships with his siblings and that he had been married since 1973.  He also stated that he avoided crowds and had an exaggerated startle response.  He described his symptoms as moderate to severe, stating he has lessened daily and social functioning.  He noted that if he attends any gatherings, he only stays for a few hours.  He reported that he last worked in 2005 in a body shop as a painter, and indicated his relationships with supervisors and coworkers was limited.

On mental status examination, orientation was normal, and appearance and hygiene were appropriate.  Mood was anxious and depressed, and the examiner noted the Veteran was irritable and had impaired impulse control with outbursts of anger.  There was no evidence of panic attacks, delusions, hallucinations, or ritualistic obsessions.  Thought processes were normal, judgment was intact, but abstract thinking was absent.  His memory was mildly to moderately abnormal, in that he had difficulty with the retention of highly learned materials and remembering to complete tasks, and some difficulty with complex commands.  There was no evidence of suicidal or homicidal ideation.  He was diagnosed with PTSD, and assigned a GAF score of 55-60.  The examiner described his symptoms as mild to moderate, with difficultly establishing and maintaining relationships with a decrease in work efficiency, especially during periods of stress.   

The Veteran had a VA psychology consultation in March 2012.  He denied any current panic attacks, but reported flashbacks several times per week and nightmares.  He stated that he avoided crowds due to anxiety and his history of irritability.  Prior to quitting a month earlier, he drank 12-18 beers per day.  He noted he had been married for 40 years, with two children, and lived with his wife and son.  The Veteran indicated that he retired after selling a business he owned.  Mental status examination revealed he was dressed and groomed appropriately, with normal speech and language, but a depressed mood.  He denied hallucinations and illusions.  Thought process and association was organized, judgment and insight were good, and he denied suicidal or homicidal ideation.  Chronic PTSD with depression was diagnosed, and a GAF score of 50 was assigned.  A social work note from the following day stated the Veteran said he had suicidal thoughts a month prior, but that he would never kill himself and that his PTSD symptoms had stabilized.  He indicated that if he had suicidal thoughts he would contact family members.  He was described as alert, oriented, friendly and cooperative, and the examiner noted he had adequate social resources.

The Board finds that the Veteran is entitled to a disability rating of 50 percent for occupational and social impairment with reduced reliability and productivity due to his difficulty in understanding complex commands, impairment of short- and long -term memory, impaired abstract thinking, disturbances of motivation and mood, and difficulty in maintaining effective relationships.  

However, he is not entitled to a rating of 70 percent, as the evidence does not reflect occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood.  Regarding work, the Veteran was retired during the pertinent period, and the only issue he reported concerning his employment involved difficulty in establishing effective work relationships, which corresponds to a 50 percent rating.  He was noted to have decreased efficiency during times of significant stress, which precisely corresponds to reduced reliability and productivity supportive of a 50 percent rating.  As to family relations, the evidence demonstrates that the Veteran effectively maintained a relationship with his wife of many decades, siblings and children, and attended social gatherings, albeit for short periods.  Judgment and thought processes were intact during both examinations.  Absent abstract thinking was noted in 2011, but this is specifically contemplated in a 50 percent rating.  The Veteran's mood was depressed during both examinations and anxious in 2011, but there is no indication that such symptoms affected his ability to function independently, appropriately and effectively.  The Veteran presented with normal speech and thought content, and was well-groomed during both examinations.  

Although the Veteran referenced a prior suicidal ideation in 2012, it was not demonstrated in either objective mental status examination, and the Veteran specifically indicated that he would rely on his family for support should such thoughts arise again, demonstrative of his effective relationships with family members.  Additionally, while impaired impulse control was noted in 2011, it was not again identified in 2012.  In light of the other findings record, this isolated reference does not equate to occupational and social impairment with deficiencies in most areas supportive of a 70 percent rating.  Moreover, although the 2012 examiner's assigned GAF score reflects "serious" symptoms, GAF scores are not controlling, but must be considered in light of the actual symptoms shown.  See 38 C.F.R. § 4.126(a).  For reasons outlined above, the symptoms demonstrated by the Veteran in the available evidence more nearly approximates the criteria for a 50 percent rating for the entire appeal period. 
It also follows that a 100 percent rating is not warranted, as total occupational and social impairment due to PTSD is not demonstrated.  

The Board has also considered whether an extraschedular rating is warranted.  In this case, however, the Veteran's difficultly in understanding complex commands, impairment of short- and long -term memory, impaired abstract thinking, disturbances of motivation and mood, and difficulty in maintaining effective relationships are fully contemplated by the schedular rating criteria.  Consequently, referral for extra-schedular consideration is not warranted.

As a final matter, as the Veteran has not submitted evidence of unemployability that is related to his service-connected hearing loss and/or PTSD, and as the record does not otherwise raise the issue, the Board expressly finds that entitlement to a total disability evaluation based on individual unemployability has not been raised. 
See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Service connection for astrocytomas brain tumor is denied.

A compensable rating for bilateral hearing loss is denied.

An increased rating of 50 percent, but no higher, for PTSD is granted.



____________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


